COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In the Interest of I. L. M. v. Department of Family and Protective
                          Services

Appellate case number:    01-14-00801-CV

Trial court case number: 2013-04476J

Trial court:              314th District Court of Harris County

        This is an accelerated appeal in a parental termination case. See TEX. FAM. CODE ANN. §
263.405(a) (West 2014); TEX. R. APP. P. 28.4(a). The trial court entered a final judgment on
September 8, 2014 and appellant filed a notice of appeal on September 26, 2014. The clerk’s
record was originally due on October 6, 2014. On October 14, 2014, the district court clerk filed
an information sheet stating that the clerk’s record would not be filed by the due date because
appellant has not paid the fee for preparing the clerk’s record. The Court has been informed that
the trial court found appellant indigent for the purpose of appeal and entered an order on
September 30, 2014 appointing appellate counsel. The Court has also been informed that the trial
court previously found appellant indigent and appointed counsel to represent appellant in the
underlying case. Therefore, appellant is presumed to remain indigent for purposes of appeal and
may proceed without advance payment of costs. See TEX. FAM. CODE ANN. § 107.013(e) (West
2014); TEX. R. APP. P. 20.1(a)(3).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        It is further ORDERED that the district clerk file the clerk’s record in this case by no
later than Monday, October 20, 2014. Because this is an accelerated appeal and the record was
originally due on October 6, 2014, the Court will not grant any motions to extend time absent
extraordinary circumstances. See TEX. R. APP. P. 28.4(b)(2); 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: October 15, 2014